Appeal by defendant (1) from a judgment of the Supreme Court, Queens County, rendered September 1, 1976, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence, and (2) (by permission) from an order of the same court, dated October 19, 1976, which denied his motion to vacate the sentence. Judgment and order affirmed. Upon sentencing, the court noted that, in good conscience, it would be unable to sentence defendant to a term of probation. The court offered defendant an opportunity to withdraw his plea of guilty and thus complied with the requirements of People v Selikoff (35 NY2d 227). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.